 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeckett Aviation Corporation-Cleveland and Cleve-land Professional Pilots Association, Petitioner.Case 8-RC-1217January 13, 1981DECISION AND DIRECTION OFELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Marco E.Graves. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction ofthe Regional Director for Region 8, this case wastransferred to the Board for decision. Briefs werefiled by both parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'sruling made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1. The Employer, Beckett Aviation Corporation-Cleveland, is an Ohio corporation with its principalplace of business in Cleveland, Ohio, where it isengaged in the service and operation of private air-craft. The Employer is a wholly owned subsidiaryof Aviation Enterprises, Inc., which is itself awholly owned subsidiary of the Chessie System.Aviation Enterprises also owns four other separate-ly incorporated Beckett Aviation corporations lo-cated in Youngstown, Ohio and Pittsburgh, Penn-sylvania, Chicago, Illinois, and West Palm Beach,Florida.The parties stipulated that in each State whereAviation Enterprises has operations it annually re-ceives shipments of fuel, parts, aircraft, and sup-plies directly from outside the State of location inexcess of $50,000 and that annually, in the courseand conduct of its business, each corporation re-ceives gross revenues from its operations in excessof $500,000.Because the Employer is involved in the airtransportation business, we have in this case, as inother similar cases,' requested the National Media-tion Board, as the agency primarily vested with ju-I See, e.g., Executive l&ght Services, Incorporated, d/b/a Air Oregon,Inc.., 235 NLRB 1142 (1978).254 NLEB No. 13risdiction under the Railway Labor Act over aircarriers and having primary authority to determineits own jurisdiction, to study the record in the caseand to determine the applicability of the RailwayLabor Act to the Employer. We have been admin-istratively advised by the National MediationBoard under date of October 14, 1980, thatBeckett's contacts with common carrier by air,and its own carriage activities, bear only aremote and insignificant relationship tocommon carriage by air. Based upon therecord in this File, the Board is of the opinionthat the activities and employees performingsuch activities are not subject to the RailwayLabor Act.Accordingly, we find that the Employer is engagedin commerce within the meaning of the NationalLabor Relations Act, as amended, and that it willeffectuate the policies of the Act toassert jurisdic-tion herein.2. The parties stipulated that the Petitioner is alabor organization within the meaning of Section2(5) of the Act seeking to represent certain em-ployees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The Petitioner seeks to represent a unit com-posed of:All pilots employed by Beckett Aviation Cor-poration-Cleveland excluding all office clericalemployees, guards and supervisors as definedin the Act, and all other employees.The Employer contends that the only appropriateunit is a unit which includes all pilots from the fiveseparate Beckett Aviation Corporations.The five Beckett Aviation Corporations (herein-after collectively referred to as Beckett) are highlyintegrated and administratively centralized. Beckettis headed by John Lyden, the company president,who is responsible for overseeing operations at allfive divisions. The system chief pilot, DonaldMinner, is in charge of overall policy regardingpilots throughout the company. In addition, thereare division chief pilots at each location who di-rectly supervise pilots at those respective locations.It should also be noted that Beckett's customersmay not arrange for service directly at the separatelocations, but must contact the central office inYoungstown.Personnel policies for pilots in the five Beckettlocations are established centrally. Pilots' duties, re-sponsibilities, and safety requirements, as well as88 BECKETT AVIATION CORP.other significant rules and regulations, are set forthin the "Beckett Aviation Corporation Flight Oper-ations Manual," a document which is distributed topilots at all locations.2The hiring process is han-dled by a central committee of company officers.Discharges may be recommended by the divisionchief pilot at each location, but must be approvedby President Lyden. Moreover, wages and benefitsare applied uniformly among the various divisions.In addition, pilot transfers among the five locationsare based on a systemwide seniority list and a bid-ding procedure.The Employer argues that Beckett's functionalintegration and centrally administered labor rela-tions policies are factors sufficient to rebut theBoard's longstanding presumption that a single-lo-cation unit is appropriate. We have frequentlynoted that the party seeking to overcome the pre-sumptive appropriateness of a single-location unitmust be able to show that the day-to-day interestsof the employees at the sought location havemerged with those of employees at the other loca-tions.3We do not believe that the Employer hereinhas made such a showing.As previously indicated, responsibility for theday-to-day supervision of the pilots at each loca-tion is with the division chief pilot. The divisionchief pilot schedules the working hours of eachpilot. Significantly, the division chief pilot has widelatitude to resolve grievances and he may personal-ly impose minor disciplinary measures on pilots andmay recommend more severe strictures to Lyden.It should also be noted that although the senioritylist for transfers among pilots is systemwide, vaca-tion schedules are determined according to senior-ity at each location.Thus, pilots at the Cleveland location performtheir day-to-day work under the immediate super-vision of a division chief pilot who is personally in-volved with the daily matters which make up theirgrievances and routine problems. The Board hasfound this to be a crucial factor in determiningwhether employees at different locations share acommunity of interest. See Renzetti's Market, supra,Wyandotte Saving Bank, 245 NLRB 943 (1979),Haag Drug Company, Incorporated, supra.In addition, there is a low level of interchangeamong the pilots at the different locations. Lydenand Minner testified that pilots from one location2 Pilots' duties are uniform throughout the company, with the excep-tion of the Tilford Division in West Palm Beach, Florida. At that loca-tion, pilots do not operate corporate airplanes, but are involved in flyingcharters and teaching in a flight school.I See, e.g., Renzetti's Market Inc., 238 NLRB 174 (1978), Purity Su-preme. Inc., 197 NLRB 915, 917 (1972), Haag Drug Company, Incorporat-ed, 169 NLRB 877 (1968),are assigned to another location on an average offive to eight times per month. However, this statis-tic is undermined by the fact that most of these as-signments result from a need to assign planes ratherthan pilots. Thus, flight crews are generally as-signed as a complete unit with all crew membersfrom one location and there are very few crewswhich include pilots from different locations(which are referred to as "mixed" crews). Linepilot Sexton testified that he has not been amember of a crew for at least 2 years; line pilotSchmid has never been temporarily assigned duringhis 10 years with the Employer, and line pilotNewell has been in mixed crews only two or threetimes in 5-1/2 years. There is no forum for person-al contact or other forms of communication amongpilots based in different locations. The Employerdoes not hold systemwide meetings for pilots, andthere is no companywide newspaper. We find thatthe slight evidence of employee interchange doesnot undermine the separate community of interestof pilots at the Cleveland location.In view of the autonomous supervision of pilotsat each location, the wide geographical separationbetween the five locations, the absence of any bar-gaining history among the employees, the lack ofsignificant employee interchange, and the fact thatno labor organization seeks to represent the em-ployees on a broader basis, we find that there is asufficient basis for granting the Petitioner's requestfor a single-location unit.There remains for consideration by the Boardthe question of whether the division chief pilot ofBeckett Aviation Corporation-Cleveland is a su-pervisor as defined in Section 2(11) of the Act. Aspreviously noted, the division chief pilot has au-thority to resolve grievances, impose discipline,and recommend hiring and termination of pilots. Inaddition, the Cleveland division chief pilot is amember of the systemwide hiring committee forpilot promotions at his location. These activitiesclearly serve to include the division chief pilotwithin the 2(11) definition of supervisor. Accord-ingly, we shall exclude the division chief pilotsfrom the bargaining unit. We find that the follow-ing unit is appropriate for purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:All pilots employed by Beckett Aviation Cor-poration-Cleveland excluding all office clericalemployees, guards and supervisors as definedin the Act, and all other employees.[Direction of Election and Excelsior footnoteomitted from publication.]89